Celebrezze, C.J.,
concurring in part and dissenting in part. I find the analysis of the court of appeals and Justice Brown’s discussion concerning the operation of former R.C. 3937.181(B) to be consistent with our exemplary decision in Abate v. Pioneer Mut. Cas. Co. (1970), 22 Ohio St. 2d 161 [51 O.O.2d 229].1 However, for the reasons which follow, I believe a remand is appropriate in this instance.
*90R.C. 3937.31 provides a mandatory two-year motor vehicle insurance policy renewal period. For a policy cancellation to be effective, R.C. 3937.32 requires the insurer to provide at least a ten-day written notice of cancellation where the reason for cancellation is nonpayment of a premium.
In considering coverage under a “lapsed” insurance policy which was to have been effective in 1978-1979, this court held in DeBose v. Travelers Ins. Co. (1983), 6 Ohio St. 3d 65, as follows:
“In order to terminate an automobile insurance policy for nonpayment of premiums and within the mandatory renewal period set forth in R.C. 3937.31, the issuer of the policy must send, pursuant to R.C. 3937.30 et seq., a notice of cancellation to the policyholder. (Morey v. Educator & Executive Insurers, 45 Ohio St. 2d 196 [74 O.O.2d 305], overruled.)”
Based on the court’s former holding contra in the 1976 Morey case, which was not overruled until 1983 in DeBose, it is conceivable that State Farm may not have sent the required notice of cancellation upon appellee’s nonpayment. The record is silent on this point. If this actually happened, the old insurance policy would not have terminated. DeBose, at 67. See, also, 43 American Jurisprudence 2d (1982) 947, Insurance, Section 914.
Similarly, if the replacement policy contained in the record is the same as the original policy, the terms specifically provide, inter alia, that the insurer “may cancel this policy by written notice, mailed to you”; that “[t]he mailing of it shall be sufficient”; and that the notice will be mailed “at least: * * * 10 days before the cancellation date if the cancellation: (1) is because you did not pay the premium when due.” (Emphasis sic.)
Again, it can not be determined from the record if this 1981 policy is the same as the older policy. However, if the contract terms are consistent, the insurer’s failure to act (send ten-day notice) is essential and a policy forfeiture (cancellation) for mere nonpayment of the premium on the day named would not have occurred. Mutual Life Ins. Co. v. French (1876), 30 Ohio St. 240; 43 American Jurisprudence 2d (1982) 945, Insurance, Section 912. Even if the policies are not the same, the directing statutes, R.C. 3937.30 et seq., would command the same result. DeBose.
Although the litigants agree that there was a gap in coverage because of nonpayment, resolution of such legal conclusions rests upon the court, *91uninfluenced by stipulations of the parties relative to the determination of such questions of law.2
Accordingly, if State Farm did not provide notice of cancellation as required by law, the policy would not have terminated, coverage would be continuous, and there would not have been a new policy issued in March 1981. This fact can not be determined from the record and therefore its absence precludes the granting of summary judgment favorable to appellee, absent an agreement or demonstration that State Farm did serve the mandatory notice of cancellation.

 To add further confusion, three members of the majority concluded last year in Benson v. Rosler (1985), 19 Ohio St. 3d 41, that automobile insurance policy renewals, following conclusion of the first period of coverage, “* * * when written for specific [six-month] periods, *90may be considered term policies rather than continuing policies.” Hence, “* * * at the expiration of the six-month period with the company’s subsequent acceptance of the premiums, there was a new contract of insurance coverage entered into by the parties.” Id. at 44. Inconsistently, today’s majority concludes that such a renewal does not constitute a new policy but rather is a continuation of the original policy.


 In Gittings v. Baker (1853), 2 Ohio St. 21, we long ago recognized that although parties are free to stipulate “that certain facts exist” {id. at 23), they can not “require the court to give an effect to a written contract, other than its legal import” nor can they “require the court to draw other than the legal and natural conclusion from given premises” (id. at 24). See, also, 73 American Jurisprudence 2d (1974) 539, Stipulations, Section 5, and 50 Ohio Jurisprudence 2d (1961) 354, Stipulations, Section 6.